      Case 5:17-cv-00220-LHK Document 1136 Filed 01/06/19 Page 1 of 3




 1   Jennifer Milici, D.C. Bar No. 987096
     J. Alexander Ansaldo, Va. Bar No. 75870
 2   Daniel Matheson, D.C. Bar No. 502490
 3   Kenneth H. Merber, D.C. Bar No. 985703
     Mark Woodward, D.C. Bar No. 479537
 4   Federal Trade Commission
     600 Pennsylvania Avenue, N.W.
 5   Washington, D.C. 20580
     (202) 326-2912; (202) 326-3496 (fax)
 6   jmilici@ftc.gov

 7   Attorneys for Plaintiff Federal Trade Commission

 8

 9
10

11                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
12
                                     SAN JOSE DIVISION
13

14

15    FEDERAL TRADE COMMISSION,                         Case No. 5:17-cv-00220-LHK

16                         Plaintiff,                   PLAINTIFF FEDERAL TRADE
                                                        COMMISSION’S OPPOSITION TO
17                  vs.                                 BROADCOM’S ADMINISTRATIVE
      QUALCOMM INCORPORATED, a                          MOTION TO SEAL CONFIDENTIAL
18
      Delaware corporation,                             INFORMATION
19
                           Defendant.
20

21

22

23

24

25

26

27

28
                                                                 PLAINTIFF FTC’S OPP'N TO BROADCOM’S
                                                                      ADMINISTRATIVE MOTION TO SEAL
                                                                          Case No. 5:17-cv-00220-LHK
         Case 5:17-cv-00220-LHK Document 1136 Filed 01/06/19 Page 2 of 3



 1            On January 4, 2019, non-party Broadcom Corporation (“Broadcom”) filed an

 2   administrative motion to seal (1) identified portions of videotaped deposition testimony from Mr.

 3   Scott McGregor, which the FTC plans to present on Trial Day 2 (Jan. 7, 2019); and (2) a single

 4   exhibit that the FTC will seek to introduce.

 5            The FTC opposes Broadcom’s motion. The motion is not narrowly targeted at sensitive

 6   business information that would meet the applicable “compelling reasons” standard. Kamakana v.

 7   City and County of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006).

 8            As a preliminary matter, for Trial Day 2 purposes, Broadcom’s motion is moot as to three

 9   portions of designated testimony. (McGregor Dep. 17:4-18, 19:3-7, 26:19-27:5.) Qualcomm had

10   identified these testimony excerpts as counter-designations for completeness, but dropped the

11   designations during the HPO process. The FTC will therefore not play this testimony on Trial

12   Day 2.

13            The remaining designated testimony 1 is general in nature and does not disclose sensitive

14   business information. See Order re Samsung Motion to Seal, ECF No. 1123 (quoting In re Elec.

15   Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008)). As Broadcom notes in its motion, Mr.

16   McGregor’s testimony relates to Broadcom’s past experience in and exit from the cellular modem

17   chip business. As Broadcom is no longer in the business, the rationale for sealing this information

18   is not clear. In addition, some of the information is public. 2

19            Broadcom also seeks to seal portions of a proposed trial exhibit (JX0095). Broadcom’s

20   sealing request is also overbroad as to this proposed exhibit. The document dates from May 2014
21   and, like Mr. McGregor’s testimony, relates to a business that Broadcom has exited. The
22   overbreadth of Broadcom’s sealing request as to the proposed exhibit is illustrated by the fact that
23   it seeks to seal a press release that is publicly available. 3
24

25   1
       McGregor Dep. 237:18-239:25; 173:20-175:21; 184:9-24.
     2
26     See Phil Goldstein, “Broadcom CEO: We were losing $2M per day in cellular baseband biz,”
     Fierce Wireless (Jan. 15, 2015), available at https://www.fiercewireless.com/wireless/broadcom-
27   ceo-we-were-losing-2m-per-day-cellular-baseband-biz.
     3 Compare BRCM000251 at -297 to https://www.prnewswire.com/news-releases/broadcom-to-
28   explore-strategic-alternatives-for-cellular-baseband-business-261495831.html

                                                                       PLAINTIFF FTC’S OPP'N TO BROADCOM’S
                                                                            ADMINISTRATIVE MOTION TO SEAL
                                                          1                     Case No. 5:17-cv-00220-LHK
      Case 5:17-cv-00220-LHK Document 1136 Filed 01/06/19 Page 3 of 3



 1         Broadcom’s motion to seal should be denied.

 2

 3   Dated: January 6, 2019                          Respectfully submitted,

 4                                                       FEDERAL TRADE COMMISSION,
 5

 6                                                       /s/ Mark Woodward
                                                         Mark Woodward
 7                                                       Jennifer Milici
                                                         Daniel Matheson
 8                                                       J. Alexander Ansaldo
                                                         Kenneth H. Merber
 9
                                                         Federal Trade Commission
10                                                       600 Pennsylvania Avenue, N.W.
                                                         Washington, D.C. 20580
11                                                       (202) 326-2912; (202) 326-3496 (fax)
                                                         jmilici@ftc.gov
12
                                                         Attorneys for Federal Trade Commission
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                                 PLAINTIFF FTC’S OPP'N TO BROADCOM’S
                                                 2                    ADMINISTRATIVE MOTION TO SEAL
                                                                          Case No. 5:17-cv-00220-LHK
